Citation Nr: 0639566	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  04-05 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an increased rating for ligamentous 
instability of the left knee, currently evaluated as 30 
percent disabling.

3.  Entitlement to an increased rating for severe 
degenerative arthritis of the left knee, currently evaluated 
as 10 percent disabling.

4.  Entitlement to an increased rating for ligamentous 
instability of the right knee, currently evaluated as 30 
percent disabling.

5.  Entitlement to an increased rating for severe 
degenerative arthritis of the right knee, currently evaluated 
as 10 percent disabling.

6.  Entitlement to an increased rating for 
iridocyclochoroiditis of both eyes, currently evaluated as 10 
percent disabling.

7.  Entitlement to a compensable rating for acromioclavicular 
arthritis, status-post resection of the distal left clavicle.

8.  Entitlement to a compensable rating for a pterygium of 
the right eye with a mucous membrane graft.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
November 1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the benefits sought on 
appeal.  The Board first considered this appeal in October 
2005 and granted separate 10 percent ratings for degenerative 
arthritis of each knee.  All other claims were denied.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court) and, in August 2006, the 
Court granted a joint motion for remand vacating the Board's 
decision and remanding all issues for additional development 
of the medical record.  The Board notes that the Court did 
not vacate that portion of the Board's decision that granted 
10 percent ratings for degenerative arthritis in each knee.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. 


REMAND

The record reveals that the veteran underwent VA examinations 
in 2000, but the examiners did not have access to his claims 
folder.  As such, remand is required pursuant to Floyd v. 
Brown, 9 Vet. App. 88, 93 (1996) to ensure that all evidence 
is considered by medical examiners when rendering opinions as 
to etiology and severity of impairments.

The Board notes that since its October 2005 decision, the 
veteran submitted statements from friends who have known the 
veteran in years subsequent to his active military service.  
The statements reflect each individual's belief that the 
veteran has not been exposed to hepatitis risk factors 
subsequent to service.  These statements should be considered 
by a VA examiner when making a determination as to the 
etiology of the veteran's currently diagnosed hepatitis.

Upon remand, it should be determined if proper notices under 
the Veterans Claims Assistance Act of 2000 (VCAA) have been 
provided as there have been a number of Court cases since the 
Board's previous decision which impact upon a veteran's 
rights and responsibilities under the VCAA.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure proper VCAA notice has been 
provided with respect to all claims on 
appeal.  Perform all necessary 
development which may be necessary as a 
result of response(s) received from the 
veteran.

2.  Obtain all current treatment records 
for the veteran's knee disabilities, left 
shoulder disability, and eye disabilities 
and associate them with the claims 
folder.

3.  Schedule the veteran for an 
examination to determine the nature and 
etiology of his currently diagnosed 
hepatitis C.  The examiner must be 
provided with the claims folder and 
requested to review all pertinent medical 
evidence and the personal statements of 
the veteran and his post-service friends 
regarding risk factors.  The examiner 
should perform all necessary testing and 
render an opinion as to whether it is at 
least as likely as not that hepatitis C 
began during service or as a consequence 
of service.  The examiner should make 
specific comment regarding the personal 
statement of the veteran's post-service 
friends.  All opinions expressed must be 
supported by complete rationale.

4.  Schedule the veteran for an 
orthopedic examination to determine the 
severity of his knee disabilities and his 
left clavicle disability.  The examiner 
must be provided with the claims folder 
and requested to review all pertinent 
medical evidence and statements from the 
veteran.  The examiner should perform all 
necessary testing, render all appropriate 
diagnoses and state what type of 
functional impairment, if any, each 
disability of the knee causes and what 
impairment, if any, the left clavicle 
disability causes.  The examiner should 
also state whether the veteran's knee 
disabilities and/or left clavicle 
disability cause marked interference in 
employment and/or whether the veteran is 
unemployable as a result of his knee 
disabilities and/or left clavicle 
disability.  All opinions expressed must 
be supported by complete rationale.

5.  Schedule the veteran for an 
ophthalmologic examination to determine 
the severity of his eye disabilities.  
The examiner must be provided with the 
claims folder and requested to review all 
pertinent medical evidence and statements 
from the veteran.  The examiner should 
perform all necessary testing, render all 
appropriate diagnoses and state what type 
of functional impairment, if any, each 
disability of the eye causes.  The 
examiner should also state whether the 
veteran's eye disabilities cause marked 
interference in employment and/or whether 
the veteran is unemployable as a result 
of his eye disabilities.  All opinions 
expressed must be supported by complete 
rationale.

6.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence, including any evidence that may 
have been gathered as a result of the 
Board's October 2005 remand of the 
veteran's claim of entitlement to a total 
rating based on individual 
unemployability.  If the benefits sought 
are not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


